Title: INTEGRATED RELAY DISTRIBUTED ANTENNA SYSTEMApplicant’s arguments regarding the rejection of claims 1 and 26 is moot because claims 1 and 26 have been amended and therefore it would require further search and consideration. 

Applicant’s arguments regarding claim 19 has been fully considered but they are not persuasive.


Regarding claim 19, applicant’s general argument that “the Office Action made similar arguments and cited similar portions of Lee, Islam, and Hanson as for claim 1. Therefore, Applicant respectfully submits that the arguments set forth above with respect to claim 1 apply to independent claim 19 as well.” is not persuasive.  It is not noted that claim 1 has been amended and therefore it would require further search and consideration. The rejection of claim 19 will be addressed below separate from the rejection of claim 1. Applicant’s mere statement that the references do not teach without specifically pointing to the differences and showing why and how the recitations of the references are different from the claimed features is not persuasive. Applicant is requested to specifically and distinctly point to the differences and show why and how the recitations of the references are different from the claimed features. 

Applicant further argues the following regarding claim 19:

[n]othing in the asserted combination of Lee, Islam, and Hanson teaches or suggests "a second transport interface configured to output demodulated and decoded downlink data and/or demodulated downlink data to the one or more remote antenna units, wherein the second transport interface is configured to receive demodulated and decoded uplink data and/or demodulated uplink data from the one or more remote antenna units" as recited in claim 19. 


As admitted in the Final Office Action, Lee and Islam are silent with respect to communicating demodulated and decoded downlink data and/or demodulated downlink data between the master unit and the one or more remote antenna units. For reasons similar to those provided above with respect to claim 1, the statements in the Final Office Action regarding the above recited feature are an overgeneralization of the claim language. Communicating demodulated and decoded data and/or demodulated data between different elements does not teach, or even suggest, communicating demodulated and decoded data and/or demodulated data between a relay node and a master unit specifically. 

The master unit 126, 226 in Hanson is configured to transmit/receive modulated and encoded data to/from the remote units 128, 228. See, for example, FIGS. 1-2 and paragraphs [0015] and [0022]-[0023] of Hanson. Even if the master unit 126, 226 of the DAS 124, 224 in Hanson is relied upon as teaching the master unit of claim 19, then the asserted combination does not teach or suggest that the master unit is configured to output demodulated and decoded data and/or demodulated data with the one or more remote antenna units. 
For at least the above reasons, nothing in the asserted combination of Lee, Islam, and Hanson teaches or suggests all features of independent claim 19. Therefore, 
AMENDMENT AND RESPONSE PAGE 21 
Serial No.: 16/859,284 Examiner Response:

Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44
USPQ2d 1023 (Fed. Cir. 1997). See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.

Lee clearly discloses a second transport interface configured to output downlink data to the one or more remote antenna units, wherein the second transport interface is configured to receive uplink data uplink data from the one or more remote antenna units. See e.g., FIG. 1 and Par. 21, 23, “The donor 100 separates a Radio Frequency (RF) communication signal, input from an antenna in a downstream direction, into two different RF communication signals, separately converts the RF communication signals into digital communication signals, converts the two different digital communication signals, which have been separately converted, into a single UTP transmission frame, and outputs the UTP transmission frame to the MHU 200 via the UTP cable”. Note that the MHU communicates with the Donor via UTP (Unshielded Twisted Pair) interface.  Further, Hanson teaches that the communication could be demdodulated and decoded data.  Hanson specifically teaches that that the communicating demodulated and decoded data and/or demodulated data with each other (Par. 13, “transport the demodulated data as shown in the middle part of FIG. 1”, “The BS-T2IP 104 may demodulate downlink signals from the TETRA base station 102. The demodulated data from the signals may be packaged into TCP/IP data packets and transmitted over a data network 108 to an LTE base station 120.” Note that the data is first demodulated and then the demodulated data are transmitted along with the TCP/IP data packets. Here Hanson shows that the packets are demodulated and then the demodulated data are transmitted or communicated. Further, note that the claim language uses multiple alternative elements, thus, “communicating demodulated and decoded data and/or demodulated data” could be interpreted as demodulated data only because of the “and/or” phrase, which is interpreted as “or”). 
Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Further, the applicant’s above argument are a mere allegation that the examiner has erred and the applicant has not distinctly and specifically pointed out the supposed errors in the examiner’s action. Particularly, the applicant has not provided persuasive evidence as to why the teachings of applied prior art references do not read on the claimed invention. 
Contrary to applicant’s allegations, examiner asserts that Lee discloses, based on a broad interpretation, a master unit of an integrated relay distributed antenna system that includes a relay node, the master unit, and one or more remote antenna units (Lee, FIG. 1-3, and Par. 20, “a Main Hub Unit (MHU) 200 connected to the donor 100 through a UTP cable to enable duplex communication”. Par. 26, “Referring to FIG. 3, the MHU 200 includes a first MHU UTP interface 210, an MHU communication signal processing unit 220, and a second MHU UTP interface 230”), the master unit comprising: a first transport interface configured to communicate (FIG. 1 and Par. 21, 23, “The donor 100 separates a Radio Frequency (RF) communication signal, input from an antenna in a downstream direction, into two different RF communication signals, separately converts the RF communication signals into digital communication signals, converts the two different digital communication signals, which have been separately converted, into a single UTP transmission frame, and outputs the UTP transmission frame to the MHU 200 via the UTP cable”. Note that the MHU communicates with the Donor via UTP (Unshielded Twisted Pair) interface);
an access interface configured to implement communication between the master unit and the one or more remote antenna units of the integrated relay distributed antenna system (FIG. 1-3, and Par. 20, “a Main Hub Unit (MHU) 200 connected to the donor 100 through a UTP cable to enable duplex communication”. Par. 26, “Referring to FIG. 3, the MHU 200 includes a first MHU UTP interface 210, an MHU communication signal processing unit 220, and a second MHU UTP interface 230”),), wherein the one or more remote antenna units are configured to provide radio frequency signals to a coverage zone via one or more antennas (FIG. 1 and Par. 20, last 3 lines, “plurality of Remote Units (RUs) 300 separately connected to the MHU 200 through UTP cables to enable duplex communication”. Note that a plurality of antennas are connected to the UT via the Remote Unit 300); a second transport interface configured to output downlink data to the one or more remote antenna units, wherein the second transport interface is configured to receive uplink data uplink data from the one or more remote antenna units (FIG. 1 and Par. 21, 23, “The donor 100 separates a Radio Frequency (RF) communication signal, input from an antenna in a downstream direction, into two different RF communication signals, separately converts the RF communication signals into digital communication signals, converts the two different digital communication signals, which have been separately converted, into a single UTP transmission frame, and outputs the UTP transmission frame to the MHU 200 via the UTP cable”. Note that the MHU communicates with the Donor via UTP (Unshielded Twisted Pair) interface); and a controller configured to modify the exchanged between the master unit and at least one of the relay node or the one or more remote antenna units (FIG. 1 and Par. 20, last 3 lines, “plurality of Remote Units (RUs) 300 separately connected to the MHU 200 through UTP cables to enable duplex communication”. Note that a plurality of antennas are connected to the UT via the Remote Unit 300. Note that the unit 100 relays signals between the BTS and the MHU 200 and it also divides the signals to multiple streams to the remote unit 300, thus, there is a controller that modifies the larger signal into smaller data streams).
Hanson discloses, based on a broad interpretation, the feature of communicating demodulated and decoded data and/or demodulated data with each other (Par. 13, “transport the demodulated data as shown in the middle part of FIG. 1”, “The BS-T2IP 104 may demodulate downlink signals from the TETRA base station 102. The demodulated data from the signals may be packaged into TCP/IP data packets and transmitted over a data network 108 to an LTE base station 120.” Note that the data is first demodulated and then the demodulated data are transmitted along with the TCP/IP data packets. Here Hanson shows that the packets are demodulated and then the demodulated data are transmitted or communicated. Further, note that the claim language uses multiple alternative elements, thus, “communicating demodulated and decoded data and/or demodulated data” could be interpreted as demodulated data only because of the “and/or” phrase). 
And finally Islam discloses a relay node is configured to communicate with the base station via a backhaul interface (FIG. 2, 3 and Par. 4, 62, “in addition to or instead of wireline links. Efficient deployment and connection establishment for relay nodes and base stations with wireless backhaul connections”, “base stations may use wireless backhaul links through one or more relay nodes for backhaul communications in addition to or instead of wireline links”).
Therefore, Examiner asserts that based on the facts evidenced in the applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 


/FRED A CASCA/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Title: INTEGRATED RELAY DISTRIBUTED ANTENNA SYSTEM